DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are rejected below.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 1, lines 7, 8 and 9 define a timestamp, a set point, and an occupancy status respectively.  These are then defined again in lines 15, 16, 17 respectively.  If these are the same item it should state “the timestamp”, “the set point”, “the occupancy status”.  If it is different another descriptive word is needed, such as “a second timestamp”.  Claims 9 and 17 have similar issues. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turney (U.S. PG Pub. 2020/0393157).

As to claims 1, 9 and 17,  Turney teaches a heating, ventilation, and air conditioning (HVAC) control device, comprising: a network interface configured to communicate with one or more devices(fig. 8 element 808, [0086]); and  5a processor operably coupled to the network interface (element 804), and configured to: collect event data for a plurality of events from the one or more devices (fig. 9), wherein the event data for each event comprises: a timestamp indicating a time when an event occurred[0097]; a set point temperature value for the HVAC system[0082-0083]; and  10an occupancy status indicating whether the space is occupied[0080]; populate time entries in an occupancy history log with the event data, wherein: the occupancy history log comprises a plurality of time entries[0081]; and 15each time entry identifies: a timestamp indicating a time when an event occurred[0097]; a set point temperature value for an HVAC system[0082-0083]; and an occupancy status indicating whether a space is occupied[0080];  20identify . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 10-11, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turney (U.S. PG Pub. 2020/0393157) in view of Trundle (U.S. 2010/0289643).




As to claims 2 and 10, Trundle teaches wherein collecting the event data comprises: determining a physical location of a user device [0132]; determining a distance between the space and the user device based on the physical location of the user device[0133];  5determining whether the distance between the space and the user device exceeds a predetermined distance threshold value, wherein the predetermined distance threshold value indicates a maximum distance away from the space for the user device to be associated with a present status (fig/ 12 distance 1); setting an occupancy status based on the determination, wherein:  10the occupancy status is set to a present status when the distance between the space and the user device is less than the predetermined distance threshold value (fig. 12 inside threshold); and the occupancy status is set to an away status when the distance between the space and the user device is greater than the predetermined distance 15threshold value (fig. 12 outside threshold).

As to claim 3, 11 and 18, Trundle teaches wherein collecting the event data comprises: determining a first physical location of a user device at a first time instance; determining a first distance based on the first physical location of the user device, wherein the first distance identifies a distance between the space and the user 5device; determining a 
  

As to claim 5205 and 13, wherein collecting the event data comprises: detecting a user using a motion detector located at the space[0073]; setting a timestamp with the current time in response to detecting the user[, 0097]; setting an occupancy status to a present status in response to detecting the user[0080];  5identifying a current temperature set point[0082]; and setting a set point temperature value to the current temperature set point[0082].  

Therefore, it would have been obvious to one of ordinary skill in the art to include the teachings of Trundle into the system and methods of Turney prior to the effective filing date.  The motivation to do so is that Trundle teaches monitoring occupancy can  

Claims 4, 6, 8, 12, 14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turney (U.S. PG Pub. 2020/0393157) in view of Bentz (U.S. 20170074536).

Turney teaches most of the claimed invention, including teaching assigning a timestamp to an occupancy detection as shown above, but fails to teach the various types of occupancy detection methods of all the dependent claims.  However, these are obvious variations as taught by Bentz as follows:

As to claim 204 and 12, Bentz teaches wherein collecting the event data comprises: receiving a user input on a thermostat for the HVAC system[0096]; setting an occupancy status to a present status in response to receiving the user input[0096];  25identifying a temperature based on the user input; and setting a set point temperature value to the identified temperature[0080].  

As to claim 6206 and 14, Bentz teaches wherein collecting the event data comprises: receiving a voice command from a user for the HVAC system[0163];  10setting an occupancy status to a present status in response to receiving the voice command[0082]; identifying a temperature based on the voice command[0080, 0163]; and  15setting a set point temperature value to the identified temperature[0080, 0163].  


As to claim 8, 16, and 20 Bentz teaches wherein collecting the event data comprises: identifying one or more user devices currently connected to a local area network for the space[0096];  20determining whether a predefined user device is present among the one or more user devices currently connected to the local area network for the space[0096]; setting an occupancy status based on the determination, wherein: the occupancy status is set to a present status when the predefined user device is present among the one or more user devices currently connected to the 25local area network for the space[0096]; and the occupancy status is set to an away status when the predefined user device is not present among the one or more user devices currently connected to the local area network for the space(no longer connected - away).

Therefore, it would have been obvious to one of ordinary skill in the art to include the teachings of Bentz into the system and methods of Turney prior to the effective filing date.  The motivation to do so is that Bentz teaches determine if, and when, an occupant is present allows the thermostat to make energy efficient decisions[0095]. 


Claims 7, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turney (U.S. PG Pub. 2020/0393157) in view of Bentz (U.S. 20170074536).




As to claim 7, 15 and 19, Imes teaches multiple location determination networks such as a cell and a Wi-Fi.  Based on the connectivity Imes teaches that if the user is traveling away or toward a space.  Furthermore, Imes teaches that when a change from cell to Wi-Fi means a user is a space and if the Wi-Fi connection is lost that the user is no longer at the space. 

Therefore, it would have been obvious to one of ordinary skill in the art to include the teachings of Imes into the system and methods of Turney prior to the effective filing date.  The motivation to do so is that Imes when losing connection of a local network a reducing in energy consumption can be achieved [0065]. 


Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu teaches based on a occupancy history a controller can determine user’s arrival.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.